STEWART, Judge.
Ruth Graff died as the result of injuries suffered in an automobile accident which occurred somewhere in the 5900 block of Riverview Blvd. in the City of St. Louis. Plaintiffs, as Ruth’s parents, brought a wrongful death action. They have appealed from an adverse verdict and judgment.
We are once again met with major deficiencies in an appellant’s brief. Rule 84.-04(c) V.A.M.R., provides:
"The statement of facts shall be a fair and concise statement of the facts relevant to the questions presented for determination without argument. Such statement of facts may be followed by a resume of the testimony of each witness relevant to the points presented.”
Under that portion of plaintiff’s brief titled “Statement of Facts” we are advised of the date upon which the petition was filed, a summary of the petition and a summary of portions of the testimony of the eight witnesses who testified in the case. It has long been held that this is not in compliance with the rule. Triplett v. Wyatt, 360 S.W.2d 386 (Mo.App.1962); *132Handshy v. Hasty, 444 S.W.2d 48 (Mo.App.1969); Bryan v. Bryan, 435 S.W.2d 745 (Mo.App.1968). Having read the transcript we also find that the summary of the testimony in this case cannot be said to meet the test of fairness.
The original brief filed in this case by appellant was stricken for failure to comply with Rule 84.04. The brief now before the court which was filed by leave still fails to satisfy the requirements of the rule. After years of warning “we must not only call on counsel to follow the rules on appeal we must demand it”. Donnell v. Vigus Quarries, Inc., 489 S.W.2d 223 (Mo.App.1972).
The appeal is dismissed.
CLEMENS, P. J., concurs.
KELLY, J., not participating.